Fourth Court of Appeals
                                            San Antonio, Texas
                                                     July 30, 2018

                                                No. 04-17-00628-CV

                                          IN RE Andrew W. MCADOO


                                         Original Mandamus Proceeding1

                                                        ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice2
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice2

       On June 29, 2018, relator filed a Motion for En Banc Reconsideration. The court
requests a response from the real parties in interest. See TEX. R. APP. P. 49.2; 52.9. Any
response must be filed in this court no later than August 14, 2018.

           It is so ORDERED on July 30, 2018.

                                                             PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court


1
 This proceeding arises out of Cause No. 2015-CVT-002862-D3, styled KLH and OJH, Individually and as Next
Friend of JPH v. Dr. Andrew McAdoo, pending in the 341st Judicial District Court, Webb County, Texas, the
Honorable Rebecca Ramirez Palomo presiding.
2
    Justice Martinez and Justice Rios dissent to the request for a response.